EXHIBIT 10.1
AMENDMENT NO. 1 TO LEASE
3200 Yeon
This Amendment No. 1 to Lease is made as of the 1st day of February, 2004 and
between SCHNITZER INVESTMENT CORP., an Oregon corporation (“Landlord”), and
SCHNITZER STEEL INDUSTRIES, INC., an Oregon corporation (“Tenant”).
RECITALS
A.           Landlord and Tenant are parties to that a certain Lease dated
August 7, 2003 with respect to the leasing of approximately 7,905 rentable
square feet on the lower level and approximately 11,266 rentable square feel on
the first floor of the building commonly known as 3200 NW Yeon Avenue, Portland,
Oregon (the “Lease). The premises leased by Tenant under the Lease (the
“Premises”) is more particularly described on the Lease.
B.            Landlord and Tenant desire to expand the Premises in accordance
with the terms and conditions set forth in this Amendment No. 1 to Lease (this
“Amendment”). Capitalized terms used in this Amendment shall have the meanings
given to them in the Lease, except as provided in this Amendment.
AGREEMENT
In consideration of the mutual covenants and conditions contained herein and for
other good and valuable consideration, Landlord and Tenant agree as follows:

1.
Expansion of Premises.

A.           Expansion of Premises. Effective as of February 1, 2004, the
Premises is expanded to include approximately 1,288 rentable square feet on the
second floor level of the Building comprised of approximately 1,031 rentable
square feet in the area shown on the attached Exhibit A as the “Permanent
Expansion Premises” and approximately 257 rentable square feet in the area shown
on the attached Exhibit A as the “Temporary Expansion Premises”. As of March 31,
2004, Tenant surrendered possession of the Temporary Expansion Premises to
Landlord. Thus, as of April 1, 2004, Section 1.1(i) is revised to reflect an
additional approximately 1,031 rentable square feet on the second floor level of
the Building. Tenant shall have the right to terminate Tenant’s right to use the
entire Permanent Expansion Premises at any time upon ninety (90) days prior
written notice to Landlord.
B.            Rent During February and March 2004. For the months of February
2004 and March 2004, the monthly Base Rent is increased by $1,824.67 per month
to $26,348.59; Tenant’s Share of Building (Section 1.1(o)) is 66.48%; and
Tenant’s Share of Project (Section 1.1(p)) is 7.59%.
C.            Rent Commencing on April 1, 2004. From and after the month of
April 2004, Section 1.1(o) of the Lease is revised to reflect that Tenant’s
Share of Building is 65.64%; Section 1.1(p) of the Lease is revised to reflect
that Tenant’s Share of the Project is 7.49%; and the monthly Base Rent payable
with respect to the Premises is as follows (which replaces the table in Section
1.1(k) of the Lease):
Months
Rent PRSF (Annual)
Monthly Installments
 
Lower Level
First and Second Floor
 
4 (April 2004) – 12
$13.00
$17.00
$25,984.50
13-24
$13.33
$17.43
$26,642.53
25-36
$13.66
$17.87
$27,310.81
37-48
$14.00
$18.32
$27,995.92
49-60
$14.35
$18.78
$28,697.87
61-72
$14.71
$19.25
$29.416.65
73-84
$15.08
$19.73
$30,152.27
85-96
$15.45
$20.22
$30,898.13
97-108
$15.84
$20.73
$31,667.67
109-120
$16.24
$21.25
$32,474.04

 
D.           Real Estate Brokers. Tenant and Landlord each represent and warrant
to the other that there is no real estate broker or agent who is or may be
entitled to any commission or finder’s

--------------------------------------------------------------------------------


 
fee in connection with this Amendment and each shall indemnify and hold the
other harmless from and against any and all claims, demands, losses,
liabilities, lawsuits, judgments, costs and expenses (including without
limitation, attorneys’ fees and costs) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of such party’s
discussions, negotiations and/or dealings with any real estate broker or agent.
 
2.
Tenant Representations. Tenant represents and warrants that:

A.           Due Authorization. Tenant has full power and authority to enter
into this Amendment without the consent of any other person or entity;
B.   No Assignment. Tenant has not assigned the Lease, or sublet the premises;
C.            No Default. Tenant is not in default of the Lease and Tenant
acknowledges that Landlord is not in default of the Lease; and
D.           Binding Effect. The Lease is binding on Tenant and is in full force
and effect, and Tenant has no defenses to the enforcement of the Lease.
 
3.
General Provisions

A.           Attorneys' Fees. If a suit or an action is instituted in connection
with any dispute arising out of this Amendment or the Lease or to enforce any
rights hereunder or thereunder, the prevailing party shall be entitled to
recover such amount as the court may adjudge reasonable as attorneys' and
paralegals' fees incurred in connection with the preparation for and the
participation in any legal proceedings (including, without limitation, any
arbitration proceedings or court proceedings, whether at trial or on any appeal
or review), in addition to all other costs or damages allowed.
B.            Execution in Counterparts. This Amendment may be executed in
counterparts and when each party has signed and delivered at least one such
executed counterpart to the other party at the party's address set forth above,
then each such counterpart shall be deemed an original, and, when taken together
with the other signed counterpart, shall constitute one agreement which shall be
binding upon and effective as to all signatory parties.
C.            Effect of Amendment. The Lease is unmodified except as expressly
set forth in this Amendment. Except for the modifications to the Lease set forth
in this Amendment, the Lease remains in full force and effect. To the extent any
provision of the Lease conflicts with or is in any way inconsistent with this
Amendment, the Lease is deemed to conform to the terms and provisions of this
Amendment.
D.           Binding Effect. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns and no amendment to this Amendment shall be binding upon the parties
unless in the form of a writing executed by each party hereto.
E.            Integration. This Amendment contains the entire agreement and
understanding of the parties with respect to the matters described herein, and
supersedes all prior and contemporaneous agreements between them with respect to
such matters.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.
Landlord:
Tenant:
SCHNITZER INVESTMENT CORP., an Oregon corporation
SCHNITZER STEEL INDUSTRIES, INC., an Oregon corporation
By:                                                                           

Its:                                                                           

Date:                                                                       
By:                                                                           

Its:                                                                           

Date:                                                                       

 

--------------------------------------------------------------------------------


 
Exhibit A
 
3200 NW Yeon Building
Second Floor
 
Floor Plan
 
 
 
 
 